Cite as 2014 Ark. App. 419

                     ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                         No. CR-14-43


                                                  Opinion Delivered   June 18, 2014

EDDIE JOE ANDRY                                   APPEAL FROM THE GARLAND
                                  APPELLANT       COUNTY CIRCUIT COURT
                                                  [NO. CR-12-446-IV]

V.                                                HONORABLE MARCIA
                                                  HEARNSBERGER, JUDGE

STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                             WAYMOND M. BROWN, Judge


           Appellant Eddie Joe Andry appeals his sentences for negligent homicide and leaving

the scene of an accident involving death or personal injury. He was sentenced to an aggregate

term of twenty-two years’ imprisonment. Andry’s counsel has filed a motion to withdraw

and a no-merit brief pursuant to Anders v. California,1 and Rule 4-3(k) of the Rules of the

Arkansas Supreme Court and Court of Appeals.2 Our clerk provided Andry with a copy of

counsel’s brief and motion, and notified Andry of his right to file pro se points for reversal.

Andry has submitted pro se points for reversal. We affirm the sentences and grant counsel’s

motion to withdraw.


       1
           386 U.S. 738 (1967).
       2
           (2013).
                                  Cite as 2014 Ark. App. 419

       Andry pled guilty to negligent homicide and leaving the scene of an accident involving

death or personal injury,3 and the issue of sentencing was submitted to a jury. Generally,

under Rule 1(a) of the Arkansas Rules of Appellate Procedure–Criminal, there is no right to

appeal from a guilty plea, except for a conditional plea of guilty premised on an appeal of the

denial of a suppression motion pursuant to Arkansas Rules of Criminal Procedure 24.3.4

However, our supreme court has recognized two other exceptions to the general rule: (1)

when there is a challenge to testimony or evidence presented before a jury in a sentencing

hearing separate from the plea itself, and (2) when the appeal is an appeal of a posttrial motion

challenging the validity and legality of the sentence itself.5

       Here, there was a separate sentencing hearing after Andry pled guilty. Therefore, an

appeal challenging the evidence presented at the hearing can be heard. Counsel has abstracted

and addressed in his argument three potentially adverse rulings: (1) the court’s denial of

Andry’s suppression motion, (2) the court’s denial of Andry’s objection to the admission of

prior convictions, and (3) the court’s denial of Andry’s objection to statements not based on

evidence. Andry has listed points for reversal including: (1) his innocence, (2) his counsel’s


       3
         Andry was involved in a single-car accident on August 18, 2012. He was able to get
out of the vehicle and leave the scene. His girlfriend, Angela Graves, was still in the vehicle
at the time help arrived, and she subsequently died from injuries sustained in the accident.
Appellant was located in a residential area not far from the scene of the accident, exhibiting
signs of injury. He was transported to the local hospital for treatment. His blood was drawn
before transport, and it revealed a blood-alcohol level of 0.19%.
       4
       Thomas v. State, 2013 Ark. App. 318 (citing Hewitt v. State, 362 Ark. 369, 208 S.W.3d
185 (2005)).
       5
           Id.

                                                2
                                 Cite as 2014 Ark. App. 419

ineffectiveness, (3) the unfairness of the make-up of the jury, and (4) his claim that the

sentence he was offered was greater than sentences offered to others in similar cases in Garland

County. Andry’s pro se points are not preserved for review. From our review of the record

and the brief presented to us, we hold that counsel has complied with the requirements of

Rule 4-3(k), and we agree that there is no merit to this appeal.

       Affirmed; motion to withdraw granted.

       WYNNE and HIXSON, JJ., agree.

       Phillip A. McGough, P.A., by: Phillip A. McGough, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               3